DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objections are withdrawn in light of the amendments to the claims, filed 11/07/2022.
The rejections of pending claims 8, 25, 31, 56, and 64 under 35 U.S.C. 112(b) have been withdrawn in light of the amendments to the claims, filed 11/07/2022. The rejections of claims 41, 73 (mistakenly listed as claim 70 in the Non-Final Rejection), and 83 under 35 U.S.C. 112(b) are maintained. 
Regarding claims 41, and 83, there is a lack of antecedent basis for the terms “the response window” and “the response deadline procedure”.
Regarding claim 73, there is a lack of antecedent basis for the limitations “the temporal length” and “the response window” recited in ln. 3. Examiner acknowledges that the Non-Final Rejection, dated 06/07/2022, states, under subsection “Claim Rejections – 35 U.S.C. 112”, point #22, that “Claim 70 recites the limitations ‘the temporal length’ and ‘the response window’ in line 3.” However, Examiner notes that this was a typographical error, as clearly indicated by the claims. “Claim 70” should read “Claim 73”, as discussed in the rejection above. 
The rejections of the claims under 35 U.S.C. 101 have been withdrawn in light of the amendments to the claims, filed 11/07/2022.
Applicant's arguments, filed 11/07/2022, with respect to the rejections of claims 70-73, 77, 79-80, 83, 89-91, 94, 100-101 under 35 U.S.C. 102(a)(1) over Gazzaley have been fully considered but they are not persuasive.
Applicant has amended independent claims 70 and 89 to recite applying at least one adaptive procedure to modify the primary task and/or the interference at the user interface, such that analysis of the data indicative of the first response and/or the second response indicates a modification of the at least one response profile (representative of a performance of the individual), wherein the at least one adaptive procedure is configured to modify a time-varying characteristic of the task and/or interference at the user interface, wherein modifying the time-varying characteristic comprises modifying a degree that the interference interferes with a parallel task to introduce interruptions in belief accumulation or response selection and execution for the parallel task (Emphasis added). According to the Specification, [0113-0115], the time-varying characteristics is one or more of a speed of an object, direction of trajectory of an object, size of an object, or the like. Therefore, applying an adaptive procedure to modify the task and/or the interference such that a time-varying characteristic of the task and/or the interference is modified so that the degree that the interference interferes with a parallel task is modified (i.e., increased) is analogous to the modification in Gazzaley wherein distractions or interruptions, which are administered to the user at a given frequency during the task, can be adjusted to increase the difficulty of the distraction/interruption stimuli, as well as to increase difficulty of the task by, for example, requiring a faster pace, based on the user’s performance/progress (See e.g., [0210]). Examiner notes that increasing the difficulty of the task and/or interference is analogous to the claimed limitation of modifying a degree that the interference interferes with the task to introduce interruptions in belief accumulation, or response selection and execution for the parallel task. Accordingly, the claims remain rejected under 35 U.S.C. 102(a)(1).
Pending claims 1-2, 4, 8, 13-16, 20, 22-23, 25-26, 29, 31, 34-35, 37, 41, 46-49, 53, 55-56, 58-59, 62, and 64 remain rejected under 35 U.S.C. 103 for the same reasons presented above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 70-73, 77, 79, 83, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazzaley (U.S. Pub. No. 2014/0370479 A1).
Regarding claim 70, Gazzaley discloses an apparatus (Fig. 1A; [0069-0070]; [0212]) comprising: 
a user interface (Fig. 1A, #112; [0070]; [0142]); 
a memory to store processor-executable instructions (Fig. 1A, #104; [0034]; [0070]); and
a processing unit communicatively coupled to the user interface and memory (Fig. 1A, #102; [0070]), 
wherein upon execution of the processor-executable instructions by the processing unit, the processing unit is configured to: render a primary task with an interference at the user interface (Fig. 1B, where a task with an interference, such as a distraction (i.e., “shoot with road” or an interruption (i.e., “shoot and drive”) are rendered), 
one or more of the primary task and the interference being time-varying and having a response deadline, such that the user interface imposes a limited time period for receiving at least one type of response from an individual ([0125]; [0142]; [0233], where the individual has a pre-determined window of time to respond to a user interface stimulus, and wherein the response could be input via the user interface); and
receive data indicative of a first response of an individual to the primary task and a second response of the individual to the interference at the user interface (Fig. 10; [0103], where the performance of the interference (Fig. 10, steps 6 & 8) is conducted on substantially the same timescale as the performance of the task (Fig. 10, steps 2 & 4));
analyze the data indicative of the first response and the second response to compute at least one response profile representative of a performance of the individual (Fig. 10, step 12; [0105], where the inputs are analyzed to evaluate the performance of the individual); 
determine a decision boundary metric from the response profile, the decision boundary metric comprising a quantitative measure of a tendency of the individual to provide at least one type of response of the two or more differing types of responses to the to the primary task or the interference ([0160], where assessment of the individual’s performance includes response variance); 
based at least in part on the computed first decision boundary metric, adapt the primary task and/or the interference to derive a modification in the computed at least one decision boundary metric such that a further response to the primary task and/or a further response to the interference is modified at the user interface as compared to an earlier response to the primary task and/or an earlier response to the interference, thereby indicating a modification of the cognitive response capabilities of the individual ([0008]; [0037]; [0107]; [0136-0139], where the task or interference comprises an adaptive response-deadline procedure, and wherein the response-deadline of the adaptive response deadline procedure may be adjusted to increase the difficulty based on the analyzing step); and
apply at least one adaptive procedure to modify the primary task and/or the interference at the user interface, such that analysis of the data indicative of the first response and/or the second response indicates a modification of the at least one response profile ([0008]; [0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]),
wherein the at least one adaptive procedure is configured to modify a time-varying characteristic of the task and/or interference at the user interface ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]), 
wherein modifying the time-varying characteristic comprises modifying a degree that the interference interferes with a parallel task to introduce interruptions in belief accumulation or response selection and execution for the parallel task ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210], where the distraction or interruptions are administered to the user at a given frequency during the task, and wherein the distraction/interruption application can increase difficulty on the distraction/interruption stimuli as well as increase difficulty on the task by, for example, requiring a faster pace, based on the user’s performance/progress).
Claim 89 is rejected for the same reasoning as presented in the rejection of claim 70 above (Gazzaley, [0024]; [0212], where the present disclosure provides computer-implemented methods for enhancing cognitive skills in an individual).

Regarding claim 71, Gazzaley discloses all claim limitations of claim 70 as discussed above. Further, Gazzaley discloses wherein the indication of the modification of the cognitive response capabilities comprises a change in a measure of a degree of impulsiveness or conservativeness of the individual’s cognitive response capabilities (Fig. 9; [0251], where improvement includes faster responses with no decrement in accuracy on an impulsivity task).

Regarding claim 72, Gazzaley discloses all claim limitations of claim 70 as discussed above. Further, Gazzaley discloses wherein the indication of the modification of the cognitive response capabilities comprises a change in a measure of one or more of sustained attention, selective attention, attention deficit, impulsivity ([0251]), inhibition, perceptive abilities, reaction and other motor functions, visual acuity, long-term memory, working memory, short-term memory, logic, and decision-making.

Regarding claim 73, Gazzaley discloses all claim limitations of claim 70 as discussed above. Gazzaley further discloses wherein adapting the primary task and/or the interference based at least in part on the first decision boundary metric comprises one or more of modifying the temporal length of the response window, modifying a type of reward or rate of presentation of rewards to the individual, and modifying a time-varying characteristic of the primary task and/or the interference ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]).

Regarding claim 77, Gazzaley discloses all claim limitations of claim 70 as discussed above. Further, Gazzaley discloses wherein the processing unit is configured to render the primary task with the interference by configuring the user interface to: render the primary task in the presence of the interference such that the interference diverts the individual’s attention from the primary task and is selected from the group consisting of a distraction and an interrupter ([0005]; [0034]; [0097-0100], where an interference can be presented to the individual either as a distractor or an interrupter, and wherein the interference diverts the individual’s attention from the task).

Regarding claims 79 and 90, Gazzaley discloses all claim limitations of claims 70 and 89 as discussed above. Further, Gazzaley discloses wherein computing the at least one response profile (performance data of the individual) comprises generating at least one response profile that is an impulsive response profile or a conservative response profile ([0250-0251], where performance analysis includes tests for impulsivity).

	Regarding claim 83, Gazzaley discloses all claim limitations of claims 70 and 89 as discussed above. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to modify at least one of a temporal length of the response window associated with the response-deadline procedure, or a time-varying characteristics of an aspect of the primary task or the interference rendered to the user interface ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 13-16, 22-23, 25-26, 29, 31, 34-35, 37, 41, 46-49, 55-56, 58-59, 62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (U.S. Pub. No. 2014/0370479 A1) in view of Hong et al. (hereinafter “Hong”) (U.S. Pub. No. 2016/0125758 A1).
Regarding claim 1, Gazzaley discloses an apparatus (Fig. 1A; [0069-0070]; [0212]) comprising: 
a user interface (Fig. 1A, #112; [0070]; [0142]); 
a memory to store processor-executable instructions (Fig. 1A, #104; [0034]; [0070]); and
a processing unit communicatively coupled to the user interface and memory (Fig. 1A, #102; [0070]), 
wherein upon execution of the processor-executable instructions by the processing unit, the processing unit is configured to: render a task with an interference at the user interface (Fig. 1B, where a task with an interference, such as a distraction (i.e., “shoot with road” or an interruption (i.e., “shoot and drive”)), 
one or more of the task and the interference being time-varying and having a response deadline, such that the user interface imposes a limited time period for receiving at least one type of response from an individual ([0125]; [0142]; [0233], where the individual has a pre-determined window of time to respond to a user interface stimulus, and wherein the response could be input via the user interface); and
the user interface being configured to measure data indicative of two or more differing types of responses to the task or to the interference ([0142-0145]; [0217], where the user interface receives data indicative of the types of responses received from the individual);
receive data indicative of a first response of an individual to the task and a second response of the individual to the interference at the user interface (Fig. 10; [0103], where the performance of the interference (Fig. 10, steps 6 & 8) is conducted on substantially the same timescale as the performance of the task (Fig. 10, steps 2 & 4));
analyze the data indicative of the first response and the second response to compute at least one response profile representative of a performance of the individual (Fig. 10, step 12; [0105], where the inputs are analyzed to evaluate the performance of the individual); 
determine a decision boundary metric from the at least one response profile, the decision boundary metric comprising a quantitative measure of a tendency of the individual to provide at least one type of response of the two or more differing types of responses to the task or the interference ([0160], where assessment of the individual’s performance includes response variance); and
apply at least one adaptive procedure to modify the task and/or the interference at the user interface, such that analysis of the data indicative of the first response and/or the second response indicates a modification of the at least one response profile ([0008]; [0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]), 
wherein the at least one adaptive procedure is configured to modify a time-varying characteristic of the task and/or the interference at the user interface ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]), 
wherein modifying the time-varying characteristic comprises modifying a degree that the interference interferes with a parallel task to introduce interruptions in belief accumulation or response selection and execution for the parallel task ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210], where the distraction or interruptions are administered to the user at a given frequency during the task, and wherein the distraction/interruption application can increase difficulty on the distraction/interruption stimuli as well as increase difficulty on the task by, for example, requiring a faster pace, based on the user’s performance/progress).
While Gazzaley discloses storing responses to a baseline task and a task with an interference and using said responses to analyze the performance of the individual, wherein the performance in a specific type of task and/or the response to a specific type of stimulus is an indication of the cognitive ability related to the specific type ([0099]; [0105]; [0114]; [0160]; [0171]), Gazzaley does not explicitly discuss a response classifier for generating a quantifier, such as a score, of cognitive skills of the individual. However, Hong teaches executing a response classifier (Fig. 5, #560; [0042-0043]; [0047], where a determination module quantifies/scores the cognitive function of an individual) based at least in part on the computed values of decision boundary metric, to generate a classifier output indicative of the cognitive response capabilities of the individual ([0035]; [0047], where cognitive data (i.e., a decision boundary metric which is determined based on the response data) may be generated from the cognitive responses executed by the individual as the individual engages in the cognitive exercise (i.e., task with an interference) and is then analyzed to determine an assessment of the cognitive function of the individual). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to quantify the assessment of the individual’s cognitive response capabilities as taught by Hong so that the individual can easily comprehend their current state of cognitive function (Hong, [0027]; [0043-0044]; [0047]). 
Claim 34 is rejected for the same reasoning as presented in the rejection of claim 1 above (Gazzaley, [0024]; [0212], where the present disclosure provides computer-implemented methods for enhancing cognitive skills in an individual).

Regarding claims 2 and 35, Gazzaley and Hong teach all claim limitations of claims 1 and 34 as discussed above. Gazzaley further discloses at least one actuating component, wherein the processing unit further controls the actuating component to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus, and wherein the task and/or the interference comprises one or more of the auditory stimulus, the tactile stimulus, and the vibrational stimulus ([0141]; [150]; [0214-0218]).

Regarding claims 4 and 37, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein computing the at least one response profile (performance data of the individual) comprises generating at least one response profile that is an impulsive response profile or a conservative response profile ([0250-0251], where performance analysis includes tests for impulsivity).

Regarding claims 8 and 41, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to modify at least one of a temporal length of the response window associated with task and/or the interference, or a time-varying characteristics of an aspect of the task or the interference rendered to the user interface ([0037]; [0107-0108]; [0124-0125]; [0136-0139]; [0150]; [0188]; [0210]).

Regarding claims 13 and 46, Gazzaley and Hong disclose all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is further configured to compute as the classifier output parameters indicative of one or more of a bias sensitivity derived from the data indicative of the first response and the second response, a non-decision time sensitivity to parallel tasks (Fig. 11; [0160], where reaction times are received and compared for inputs from the individual with regards to a task and a same task with an interference), a belief accumulation sensitivity to parallel task demands, a reward rate sensitivity, or a response window estimation efficiency.

Regarding claims 14 and 47, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to render the task as a continuous visuo-motor tracking task (Fig. 1B; [0098]; [0114]; [0121]; [0141]; [0179], where a visuo-motor tracking task continuously engages the individual).

	Regarding claims 15 and 48, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to render the interference as a target discrimination interference ([0230-232]; [0236-0240]; [0242]). 

	Regarding claims 16 and 49, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further Gazzaley discloses wherein the processing unit is configured to render the task with the interference by configuring the user interface to: render the task in the presence of the interference such that the interference diverts the individual’s attention from the task, in which the interference is selected from a group consisting of a distraction and an interrupter ([0005]; [0034]; [0097-0100], where the stimuli pertaining to a task and to an interference can be presented concurrently to the individual, and wherein the interference can be presented to the individual either as a distractor or an interrupter to divert the individual’s attention from the task). 

Regarding claims 22 and 55, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Hong teaches wherein the classifier output, or the data indicative of the cognitive response capabilities of the individual, comprises an indication of a degree of impulsiveness or conservativeness of the individual’s cognitive response capabilities ([0058]; [0063], where an individual’s impulsivity may be determined based on the individual’s response time and used in assessing the individual’s cognitive function). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further indicate impulsivity, as taught by Hong, to more accurately classify the individual’s cognitive response capabilities.

Regarding claims 23 and 56, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Hong teaches wherein the processing unit is configured to transmit the classifier output to the individual and/or display the classifier output on the user interface ([0022]; [0027], where the cognitive function score (the classifier output) generated by the determination module is provided to the user for easy comprehension via a user interface displayed on a touch screen display, LCD screen, or the like). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to quantify the assessment of the individual’s cognitive response capabilities as taught by Hong so that the individual can easily comprehend their current state of cognitive function (Hong, [0027]; [0043-0044]; [0047]).

Regarding claims 25 and 58, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Hong teaches wherein the classifier output comprises a measure of attention deficit or impulsivity of the individual ([0056-0057], where cognitive data is analyzed to assess a deficit in cognitive function). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further indicate impulsivity or a measure of deficit in cognitive function, such as attention, to more accurately classify the individual’s cognitive response capabilities.

Regarding claims 26 and 59, Gazzaley and Hong teach all claim limitations of claims 1 and 34. While Gazzaley does not explicitly disclose wherein the processing unit is further configured to use the classifier output for cognitive monitoring of one or more of a cognitive condition, a disease, or an executive function disorder, Hong teaches that limitation ([0036], where each cognitive data generated from each cognitive response may provide an indication as to the cognitive condition of the individual, and thus provides an indication of any decline in the cognitive condition of the individual). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the generated classifier output indicative of the cognitive response capabilities of the individual, taught by Hong ([0035]; [0047], where cognitive data (i.e., a decision boundary metric which is determined based on the response data) may be generated from the cognitive responses executed by the individual as the individual engages in the cognitive exercise (i.e., task with an interference) and is then analyzed to determine an assessment of the cognitive function of the individual) in order to monitor any declines in cognitive function so that the those declines can be quickly detected and improved.

Regarding claims 29 and 62, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the apparatus comprises one or more sensor components ([0166]; [0212]; [0214], where sensors are used to detect motion/position of the individual), and wherein the processing unit is configured to control the one or more sensor components to receive the data indicative of the first response and the second response ([0166]; [0212], where the sensor data may be used as performance input).

Regarding claims 31 and 64, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is further configured to use the classifier output for one or more of (i) changing one or more of a recommended amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic, (ii) identifying a likelihood of the individual experiencing an adverse event in response to administration of the pharmaceutical agent, drug, or biologic, (iii) identifying a change in the individual’s cognitive response capabilities, (iv) recommending a treatment regimen, (v) recommending at least one of a behavioral therapy, counseling, or physical exercise, or (vi) determining a degree of effectiveness of at least one of a behavioral therapy, counseling, or physical exercise ([0211], where a report of the individual’s deficit features/cognitive impairment is used to recommend a training regimen to enhance those corresponding skills).


Claims 20 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (U.S. Pub. No. 2014/0370479 A1) in view of Hong et al. (hereinafter “Hong”) (U.S. Pub. No. 2016/0125758 A1) as applied to claims 1 and 34, and in further view of Aleksandar, T. (2014), “Machine learning approach for classification of ADHD adults.” International Journal of Psychophysiology, 93, 162-166.
Regarding claims 20 and 53, Gazzaley and Hong teach all claim limitations of claims 1 and 34. However, as discussed above, Gazzaley does not disclose a response classifier, and Hong does not teach nor reasonably suggest training a response classifier using a plurality of training datasets. Yet, Aleksandar teaches this limitation (pp. 163-164, where a classifier is built using data sets comprising input data from a plurality of individuals performing a task). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to build a response classifier using data of a previously classified individual, as taught by Aleksandar, wherein the data includes response data of a first response to a task and a second response to an interference, as well as the computed performance data based on the first and second response data as taught by Gazzaley and Hong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715